PARDEE, Circuit Judge
(after stating the facts). “Salvage, in its simple character, is the service which volunteer adventurers spontaneously render to the owners in the recovery of property from loss- or damage at sea under the responsibility of making restitution, and with a lien for their reward.” Mad. Shipp. 608. “Salvage is the compensation due to persons by whose voluntary assistance a ship or its lading has been saved to the owner from impending peril, or recovered after actual loss.” Ben. Adm. § 300. “Salvage consists of an adequate compensation for the actual outlay of labor and expense used in the enterprise, and of the reward as bounty allowed from motives of public policy as a means of encouraging extraordinary exertions in the saving of life and property in peril at sea.” The Egypt, 17 Fed. 359. “The amount awarded as salvage comprises two elements, viz.: adequate remuneration, *764and a bounty given to encourage similar exertions m future cases, the relative amount to depend on the special facts and merits of each case.” The Sandringham, 10 Fed. 55G. “The leading considerations to be observed in determining the proportion or amount of an award for salvage services are well defined. ⅞ ⅜ * We are to consider (1) the degree of danger from which the lives or property are rescued; (2) the value of the property saved; (3) the risk incurred by the salvors; (4) the value of the property employed by the salvors in the wrecking enterprise, and the danger to which it is exposed; (5) the skiE shown in rendering the service; (6) the time and labor occupied. These are the ingredients which must enter, each to a greater or less degree, as a sine qua non, into every true salvage service.” The Sandringham, supra. In the case of the Eita the degree of danger from which the property was rescued is not clearly ascertainable from the evidence; and, from our consideration of it, we are unable to say whether, without the services of the Seminole and her crew, the master and crew of the Eita would have been able to control the fire, and with little damage to property. . The master and other officers of the Eita are vigorous in their depositions to the effect that without the Seminole and her crew the fire on board the Eita would have been seasonably controlled, and with Ettle damage to property. The value of the property, more or less in jeopardy in the case, was about $194,000. The Seminole was worth about $15,000, and, in our view of the evidence, the said tug incurred no serious risk, nor did the officers and crew of the Seminole incur any risk of life or Emb, though, it is true, they were exposed to discomfort from heat and smoke. The skEl shown in rendering the services on the part of the officers and crew of the Seminole was the ordinary skill to be expected of competent and energetic men engaged in the tow-age service. At the outside, during three hours, the use of the pumps of the Seminole and the labor of her officers and crew were fully given to the assistance of the Eita and her cargo, and there is no doubt that they rendered faithful, efficient, and successful services. If it is to be considered that the Eita and her cargo were saved from total loss by fire by the services rendered on the occasion in question, it must also be considered that in the work done to extinguish the fire, not only the Seminole and her officers and crew were engaged, but that all the appliances of the Eita herself, with her master, officers, and crew, and about 35 screwmen or stevedores, participated, and that it would be unjust to credit the Seminole and her officers and crew with all the meritorious services. If the Seminole and her officers and crew were paid only upon a quantum meruit for actual work and labor performed, their outside recovery would not be over $150. By the decree-complained of, the owners of the Seminole, whose property incurred no serious risk, are given ten times the amount of $150, a sum certainly equal to 15 days’ gross earnings of their tug. The officers and crew of the Seminole, for three hours’ labor, are each of them awarded a sum equal to, if not exceeding, three months’ full pay. From this it is easily seen that the award of the court below com*765prises not only adequate remuneration, but a large bounty, sufficient to induce others, on a proper occasion, to “go and do likewise.” We think the reward allowed fully meets all the objects and purposes contemplated by the law, and that a larger amount would have been an improper exercise of judicial liberality. Unless the appellants are to be rewarded beyond their own merits, and because of the misfortune of the Rita, they have no reason to complain of the decree in this case. The decree appealed from is affirmed. .